Citation Nr: 1145404	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for a left ear hearing loss disability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for low back strain.  


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from September 1980 to May 1986 and from May 1987 to September 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO, in part, denied service connection for bilateral hearing loss.  The Veteran appealed the RO's April 2009 rating action to the Board.   

This appeal also stems from a June 2009 rating action of the Cleveland, Ohio RO.  By that rating action, the RO, in part, granted service connection for low back strain; an initial 10 percent disability rating was assigned, effective April 8, 2008, the date VA received his original claim for VA compensation for this disability.  The Veteran appealed the RO's assignment of an initial 10 percent rating to the above-cited disability to the Board. 

In August 2010, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing conducted at the Cleveland, Ohio RO.  A copy of the hearing transcript has been associated with the claims file.  

The issue of entitlement to service connection for tinnitus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial disability rating in excess of 10 percent for low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while serving in Tactical Air Command and Control during active military service in the United States Air Force. 

2.  The preponderance of the competent and probative evidence of record does not show that the Veteran currently has right ear hearing loss for VA compensation purposes. 

3.  The preponderance of the competent and probative evidence of record is against a finding that the Veteran's left ear hearing loss for VA compensation purposes is etiologically related to in-service acoustic trauma or that sensorineural hearing loss of the left ear was manifested to a compensable degree within the initial post service year.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Left ear hearing loss was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case) was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

The VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

In a May 2008 pre-adjudication letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for right and left ear hearing loss disabilities.  The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the above-cited claims. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the ROIC).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, via the above-cited letter, notice was provided prior to the appealed May 2008 rating action.  Id.   

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include:  Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability). In this case, via the May 2008 letter, VA informed the Veteran of the Dingess elements with respect to the claims for service connection for left and right ear hearing loss disabilities. 

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the service connection claims analyzed below.  The record includes service treatment records (STRs) and post-service private and VA examination medical reports.  In June 2009, VA examined the Veteran to determine the etiology of any currently present right and left ear hearing loss disabilities.  A copy of the June 2009 VA examination report is contained in the claims file. 

The Board finds that there is no further assistance that would be reasonably likely to substantiate the service connection claims analyzed below. 

II. Laws and Regulations

Service connection will be granted if it is shown that a veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303. 

Service connection may also be granted for certain chronic diseases, such as sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385 (2011).  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at 
less than 94 percent.  Id. 


III.  Merits Analysis

The Veteran seeks service connection for right and left ear hearing loss disabilities. He contends that he has right and left ear hearing loss disabilities that are the result of having been exposed to high frequency sound while wearing headphones as an air controller during his service in the USAF.  The Board accepts that the Veteran had in-service noise exposure.  His DD 214 confirms that for 14 years that Veteran's military occupational specialty was in Tactical Air Command and Control in the USAF.  Thus, given the aforementioned records and resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to acoustic trauma during military service in the USAF, as he has alleged.  38 U.S.C.A. § 1154(a) (West 2002). 

At the outset, the Board does not find, and the Veteran does not allege, that there is evidence of right or left ear hearing loss manifested to a compensable degree within a year of service discharge in September 2001.  Thus, an award of service connection for right and left ear sensorineural hearing loss disabilities on a presumptive basis is not warranted.  38 U.S.C.A. §§ 3.307, 3.309.

Thus, the question to be answered is whether the Veteran currently has right and left ear hearing loss disabilities for VA purposes and, if so, whether there is competent medical evidence of record showing that the above-cited disabilities are etiologically related to his in-service acoustic trauma.

Right Ear Hearing Loss

The Board finds that because the preponderance of the competent and probative evidence of record does not show that the Veteran currently has right ear hearing loss for VA purposes, the claim for service connection for a right ear hearing loss disability is denied. 

The Veteran's STRs show that he was seen on several occasions throughout both periods of military service for cerumen impaction of both ears, yet numerous audiometric evaluations do not show that the Veteran had a right ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385. 

When VA evaluated the Veteran for his claimed right ear hearing loss disability in June 2009, an audiographic examination was conducted in accordance with 38 C.F.R. § 3.385 (2011) and found that his right ear hearing did not manifest the decibel readings which define hearing loss for VA purposes. 

Thus, the record contains no evidence of evidence of a current right ear hearing loss disability since the Veteran filed his claim for original compensation with VA in April 2008.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension).  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). 

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). As the competent medical evidence of record is negative for a right ear hearing loss disability for VA purposes, service connection cannot be granted and the claim must be denied. 

Left Ear Hearing Loss 

The Board finds that because the preponderance of the competent and credible medical evidence of record is against a nexus between the Veteran's current left ear hearing loss for VA purposes and his period of active military service, the claim will be denied. 

The Veteran's STRs show that he was seen on several occasions throughout both periods of military service for cerumen impaction of both ears, yet numerous audiometric evaluations do not show that the Veteran had a left ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385. 

Post-service private and VA medical evidence of record reflect that the Veteran has been diagnosed with a left ear hearing loss disability for VA compensation purposes.  (See June 2009 VA examination report).  Thus, the Veteran's claim hinges on whether there is competent medical evidence of record showing that the above-cited disability is etiologically related to the Veteran's in-service acoustic trauma during his periods of active military service in the United States Air Force.  The Board finds that the preponderance of the competent and credible medical evidence of record is against the claim for service connection for a left ear hearing loss disability because there is no nexus to military service. 

There is one VA medical opinion of record and it is against the claim. 

In June 2009, a VA audiologist concluded that it was less likely than not that the Veteran's mild high-frequency sensorineural hearing loss of the left ear was a result of in-service noise exposure.  Id.  This opinion was provided after a review of the claims file, to include the above-referenced STRs, and an audiographic evaluation of the Veteran's ears.  The June 2009 VA examiner provided a complete rationale for his opinion, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Here, in formulating the foregoing conclusion, the VA examiner specifically indicated that there was no significant difference between the Veteran's hearing tests at service entrance in 1980 and at service discharge in 2001.  

There is no other opinion, private or VA, that refutes the above-cited VA examiner's opinion and that is supportive of the claim.  Thus, the most probative medical evidence of record shows no relationship between the Veteran's current left ear hearing loss disability and his in-service acoustic trauma during his periods of active military service in the United States Air Force.  Thus, service connection for a left ear hearing loss disability is not warranted. 

IV. Conclusion

The Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing pain in the Veteran's feet and shortness of breath).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran's assertion that he currently has right and left ear hearing loss disabilities that are etiologically related to his in-service acoustic trauma is not competent medical evidence.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  See Barr, supra; Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) ((cautioning that lay testimony that veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise)). 

As there is no competent medical evidence of record to support the claims for service connection for right and left ear hearing loss disabilities, the preponderance of the evidence is against the claims, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right ear hearing loss disability is denied. 

Service connection for a left ear hearing loss disability is denied. 


REMAND

The Board has determined that a remand of the claim for an initial disability rating in excess of 10 percent for low back strain is warranted in order to provide the Veteran with VA orthopedic and neurological examinations to determine the current severity of this disability.  

The Veteran seeks an initial rating of 20 percent for his low back strain.  VA last examined the Veteran's low back in May 2009.  The Veteran contends that the VA examination was inadequate in that the examiner did not perform proper range of motion studies aside from having him touch his toes.  (Transcript (T.) at pages (pgs.) 10, 11)). The Veteran also maintains that his low back strain has increased in severity since the May 2009 VA examination in that he has experienced increased limitation of motion and muscles spasms.  Id.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Thus, prior to further appellate review of the increased evaluation claim on appeal, the Board finds that additional orthopedic and neurological examinations are necessary to determine the current severity of Veteran's low back strain. 

Finally, the Veteran testified during the hearing before the undersigned that he had continued to seek treatment for his low back from his private family physician, Dr. El Negres.  (See T. at page (pg.) 12)).  As these records might contain clinical evidence demonstrating an increase in severity of the Veteran's low back strain during the appeal period, they should be secured on remand.  38 C.F.R. § 3.159(c)(1)(2011).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  After obtaining any necessary authorization from the Veteran, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  Of particular interest are records reflecting treatment for the Veteran's low back from Dr. El Negres.  

If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file. The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review. 

2.  After the development in directive one (1) has been accomplished and any additional treatment records have been associated with the claims file, schedule the Veteran for VA orthopedic and neurological examinations to determine the current manifestations and severity of his service-connected low back strain.  If possible, the examiners must separate the manifestations from the Veteran's service-connected low back strain from his non-service-connected Scheuermann's kyphosis.  In reporting the manifestations of the Veteran's low back strain, the examiners must report the following: 

i. the Veteran's range of motion with respect to flexion, extension, lateral flexion, and rotation; 

ii. whether there is ankylosis of the lumbar spine, either favorable or unfavorable, and if so, whether it results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Note that fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis; 

iii. whether there are associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment; 

iv. whether because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the lumbar spine, the Veteran's range of lumbar spine motion should be considered normal for that individual, even though it does not conform to the normal range of motion; 

v. whether there is a lack of normal endurance; functional loss due to pain and pain on use including that experienced during flare ups; weakened movement, excess fatigability, and incoordination; and the effects of the disability on the Veteran's ordinary activity; 

vi. whether the Veteran has incapacitating episodes due to low back strain, and if so, the total duration of such episodes during the past 12 months.  Note:  An incapacitating episode is a period of acute signs and symptoms due to degenerative disc disease that requires bed rest prescribed by a physician and treatment by a physician. 

The examiners should provide a complete rationale for any opinion given and should reconcile the opinion with any competing medical evidence of record. 

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the above-scheduled examinations and to cooperate in the development of his initial evaluation claim on appeal.  The consequences for failure to report for a VA examination without good cause may include rating the claim based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Readjudicate the initial evaluation claim on appeal.  Consideration should be given to the possibility of "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review. 
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


